MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                               Jul 27 2020, 9:10 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Wendell Brown                                             Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Aaron T. Craft
                                                          David A. Arthur
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Wendell Brown a/k/a Menes                                 July 27, 2020
Ankh El,                                                  Court of Appeals Case No.
Appellant-Petitioner,                                     19A-MI-2684
                                                          Appeal from the
        v.                                                Henry Circuit Court
                                                          The Honorable
Robert E. Carter, Jr.,                                    Kit C. Dean Crane, Judge
Appellee-Respondent.                                      Trial Court Cause No.
                                                          33C02-1805-MI-90



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020                   Page 1 of 20
[1]   Wendell Brown1 (“Brown”), pro se, appeals the trial court’s denial of his

      petition for writ of habeas corpus. Brown is currently on parole from the New

      Castle Correctional Facility, and he raises several issues, which we revise and

      restate as:


              I.       Whether the trial court abused its discretion when it
                       denied Brown’s motion to amend;


              II.      Whether Brown’s contentions regarding parole revocation
                       were moot;


              III.     Whether the trial court correctly denied immediate release
                       to Brown; and


              IV.      Whether Indiana’s good time and parole laws are
                       consistent and constitutional.


[2]   We affirm.


                                  Facts and Procedural History
[3]   This appeal involves the relationship among Brown’s sentences in three cases:

      (1) Cause Number 49G04-1204-FC-25485 (“Cause No. 25485”); (2) Cause

      Number 49G04-1208-FC-59353 (“Cause No. 59353”); and (3) Cause Number:

      49G04-1502-F5-3976 (“Cause No. 3976”). The State submitted with its




      1
        Brown appears to have adopted the name Menes Ankh El. The motions panel of this court denied his
      request to correct the records to show his name as Menes Ankh El on May 28, 2020. Odyssey. While we
      recognize that Brown refers to himself as Menes Ankh El, we will continue to refer to him as Brown.

      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020               Page 2 of 20
      response to Brown’s petition for writ of habeas corpus a printout from the

      offender information system (“OIS exhibit”), which sets forth the dates each of

      Brown’s sentences began, the parole date for each sentence, and each sentence’s

      discharge date as follows:




      Appellee’s App. Vol. 2 at 22-23.


[4]   In a prior memorandum decision, a panel of this court addressed the factual

      background and relationship between Brown’s sentences in Cause No. 25485

      and Cause No. 59353 as follows:


              On April 19, 2013, the State charged Brown under [Cause No.
              25485] as follows: Count 1 – Class C felony burglary, Count 2 –
              Class C felony forgery, Count 3 – Class D felony theft, Count 4 –
              Class A misdemeanor criminal trespass, and Count 5 – Class A
              misdemeanor driving while suspended. He was subsequently
              found guilty of Counts 1, 2, and 5. On August 2, 2013, Brown
              was sentenced to an aggregate four-year term with two years
              executed in community corrections and two years suspended.
              He was also placed on probation for one year.


      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 3 of 20
              On August 27, 2012, the State charged Brown under [Cause No.
              59353] as follows: Counts 1 through 5 – Class C felony forgery,
              Count 6 – Class D felony theft, Counts 7 through 10 – Class D
              felony intimidation, and Count 11 – Class A misdemeanor
              intimidation. He was subsequently found guilty of all but the
              theft charge. On September 13, 2013, Brown was sentenced on
              Counts 4, 7, 8, 9, 10, and 11 to an aggregate two-year term with
              both years executed in the DOC. As for Counts 1, 2, 3, and 5,
              Brown was sentenced to an aggregate four-year term with two
              years executed in community corrections and two years
              suspended. He was also placed on probation for one year. The
              trial court ordered that the sentence imposed for Counts 4, 7, 8,
              9, 10, and 11 would run consecutively to Brown’s sentence in
              [Cause No. 25485] while the sentence imposed for Counts 1, 2, 3,
              and 5 would run concurrently to his sentence in [Cause No.
              25485.]


              The State subsequently filed petitions to revoke Brown’s
              placement in community corrections and the suspended portions
              of his sentences in both [Cause No. 25485] and [Cause No.
              59353], alleging that he had violated the terms of his placement
              and conditional release by committing a new crime. In both
              cases, on June 22, 2015, the trial court found Brown in violation,
              revoked his sentence, and ordered him to serve the entire four-
              year term in the DOC. The sentences were ordered to run
              concurrently.


[5]   Brown v. State, No. 18A-CR-2594, 2019 WL 2440488 at *1 (Ind. Ct. App. June

      12, 2019), trans. denied. In addition to the sentences that were imposed on

      Brown under Cause No. 25485 and Cause No. 59353 on June 22, 2015, Brown

      was also sentenced that same day in Cause No. 3976 to five years executed with

      no jail time credit. Appellee’s App. Vol. 2 at 33.



      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 4 of 20
[6]   Under Cause No. 25485, Brown received 674 days of credit. Id. at 23. Brown’s

      sentences for burglary and forgery in Cause No. 25485 correspond to sentence

      numbers 10 and 11 on the OIS exhibit. Id. To account for the 674 days of

      credit time, the sentences in Cause No. 25485 were backdated from the June 22,

      2015 date of sentencing to August 17, 2013. Id. Brown served two years of the

      four years imposed under Cause No. 25484 and was released on August 17,

      2015. Id.


[7]   Under Cause No. 59353, Brown received four four-year sentences with 352

      days of jail time credit, which were to be served concurrently with his sentence

      under Cause No. 25485 and concurrently with each other. Id. at 31-32. Counts

      4, 7, 8, 9, and 10 under Cause No. 59353 correspond to the sentences number 1

      through 5 on the OIS exhibit. Id. at 22. Counts 1, 2, 3, and 5 correspond to the

      sentences numbered 6 through 9 on the OIS exhibit. Id. at 22. To account for

      Brown’s 352 days of credit time, his sentences were backdated by 352 days from

      the June 22, 2015 date of sentencing to July 5, 2014. Id. Brown, who was in

      credit class 1, served half of the fixed term for those four sentences beginning

      July 5, 2014 and ending July 4, 2016, and started his final sentence the next

      day, July 5, 2016. Id.


[8]   Under Cause No. 3976, as required by subsection (e) of Indiana Code section

      35-50-1-2, Brown’s sentence was to be served consecutively to his sentences in

      Cause No. 25485 and Cause No. 59353. Id. As noted, Brown received no

      credit time for his sentence under Cause No. 3976. This sentence corresponds



      Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 5 of 20
       to sentence number 12 on the OIS exhibit, which specifies a parole release date

       of April 4, 2020, and Brown was released to parole.2


[9]    On January 7, 2016, a member of the parole board noted that Brown’s parole

       was revoked in sentences numbered 1 through 5 on a printout of Brown’s

       sentences from the offender information system. Appellant’s App. Vol. II at 25;

       Appellee’s App. Vol. 2 at 15. Those sentences, which were imposed under counts

       4, 7, 8, 9, and 10 in Cause No. 59353, were to be executed in the Department of

       Correction (“DOC”), beginning on September 13, 2013 and were discharged on

       September 12, 2015 and are noted as “parole sentences” on that printout.

       Appellant’s App. Vol. 2 at 25; Appellee’s. App. Vol. 2 at 15, 22; Brown, 2019 WL

       2440488 at *1.


[10]   On May 16, 2018, Brown filed a petition for writ of habeas corpus (“original

       petition”). Appellant’s App. Vol. II at 4. In the original petition, Brown

       challenged the parole board’s revocation of his parole, alleging that his time on

       parole had expired the day before he was in convicted in Cause No. 3976.

       Appellee’s App. Vol. 2 at 2. The original petition also alleged that his credit time

       was incorrectly calculated and that he was not given a parole revocation

       hearing. It also challenged the constitutionality of parole. Id. at 3-11. Brown

       sought a declaratory judgment with respect to the constitutionality of the good




       2
        A notice of address change Brown filed with this court on April 26, 2020 shows he was released from the
       New Castle Correctional Facility on April 2, 2020. Odyssey. The State notes that the DOC releases offenders
       on only a few days each week, on or before the earliest possible release date. Appellee’s Br. at 13, n.11.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020                  Page 6 of 20
       time and parole statutes and requested that the trial court vacate his parole

       violation to show he was discharged from parole on May 25, 2015. Id. at 11.


[11]   On July 16, 2018, the State filed a request for an extension of time to respond,

       which the trial court granted. On August 10, 2018, the State filed a response to

       Brown’s original petition and a motion to dismiss along with the OIS exhibit

       and the abstracts of judgment and sentencing orders in Cause No. 25485, Cause

       No. 59353, and Cause No. 3976. Appellant’s App. Vol. II at 5; Appellee’s App. Vol.

       2 at 22-37. On August 14, 2018, the trial court entered on the CCS Brown’s

       filing of a motion to amend and request for injunctive relief, which was file

       stamped August 3, 2018. Appellant’s App. Vol. II at 5.3 On August 27, 2018, the

       trial court gave the State fifteen days to respond to Brown’s motion to amend,

       and the State filed an amended response to Brown’s motion to amend on

       September 10, 2018. Id. Brown filed a reply to the State’s amended response

       on August 31, 2018, which included a proposed amended petition for writ of

       habeas corpus (“proposed amended petition”) to his original petition.4 Id. The

       proposed amended petition, unlike the original petition, specifically requested

       immediate release. Id. at 12. The trial court denied Brown’s motion to amend




       3
        The CCS also shows that on August 13, 2018, the State filed a response in opposition to Brown’s motion to
       amend on August 13, 2018, which is the day before Brown’s motion to amend was entered into the CCS.
       Appellant’s App. Vol. II at 5.
       4
         In his Appellant’s Appendix, Brown included a copy of the proposed amended petition but did not include
       a copy of either the original petition or his motion to amend. Appellant’s App. Vol. I at 2; Appellant’s App. Vol.
       II at 11-19. In its Appellee’s Appendix, the State has provided a copy of the original petition and a copy of
       the motion to amend. Appellee’s App. Vol. 2 at 2-12; 37-38.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020                         Page 7 of 20
       on October 2, 2018. Id. at 6. Following Brown’s filing of two praecipes for

       withdrawal of submission and a demand for inquiry, none of which were found

       to be warranted, on June 28, 2019, the trial court set the case for a hearing on

       August 1, 2019. Id. at 7-9.


[12]   At the August 1, 2019 hearing on the original petition, Brown represented

       himself and participated telephonically.5 Id. at 9. The trial court denied the

       original petition on August 27, 2019 in an order, which included findings and

       conclusions. Id. at 20-22. On September 16, 2019, Brown filed a “Demand

       For Reconsideration,” which the trial court treated as a motion to correct error

       and denied on October 2, 2019. Id. at 10. Brown now appeals.


                                           Discussion and Decision
[13]   Brown is challenging the trial court’s denial of habeas relief to him. The

       purpose of the writ of habeas corpus is to bring the person in custody before the

       court for inquiry into the cause of the restraint. Manley v. Butts, 71 N.E.3d

       1153, 1156 (Ind. Ct. App. 2017). A petitioner is entitled to habeas corpus relief

       only if he is entitled to immediate release from unlawful custody. Martin v.

       State, 901 N.E.2d 645, 647 (Ind. Ct. App. 2009). As a pro se litigant, Brown is

       held to the same standard as trained counsel. Evans v. State, 809 N.E.2d 338,

       344 (Ind. Ct. App. 2004), trans. denied.




       5
           Brown did not request a transcript of the hearing.


       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 8 of 20
                                 I.       Denial of Motion to Amend
[14]   Brown first argues that the trial court abused its discretion by denying his

       motion to amend. We will reverse a trial court’s ruling on a motion to amend

       only upon a showing of an abuse of that discretion (i.e., the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court or if the court has misinterpreted the law). Hilliard v. Jacobs,

       927 N.E.2d 393, 398 (Ind. Ct. App. 2010), trans. denied. We review whether a

       trial court’s ruling on a motion to amend is an abuse of discretion by evaluating

       a number of factors, including “undue delay, bad faith, or dilatory motive on

       the part of the movant, repeated failure to cure deficiency by amendment

       previously allowed, undue prejudice to the opposing party by virtue of the

       amendment, and futility of the amendment.” Id. (internal quotation marks and

       citation omitted).


[15]   Brown asserts that his motion to amend included a request for injunctive relief,

       which asked that the trial court transfer him to “the proper level facility.”

       Appellant’s Br. at 7. Brown states that at the August 1, 2019 hearing he

       “specifically informed the court that the requested injunctive relief had nothing

       to do with the amendment to [m]y habeas petition” and that the trial court

       “actually read the amendment to see that it does not mention an injunction or

       request any injunctive relief.” Id. Brown adds that “ONLY the motion to

       amend contained the request for injunctive relief. That is to say that the

       proposed amended petition . . . contained no request for injunctive relief.”



       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 9 of 20
       Appellant’s Reply Br. at 3. He maintains that he was prejudiced by the trial

       court’s denial of his motion to amend.


[16]   We note that Brown filed his original petition, moved to amend it with a

       request concerning a transfer to a different facility, and eventually submitted a

       proposed amended petition with the trial court. Appellant’s App. Vol. 2 at 4-5,

       11-19; Appellee’s App. Vol. 2 at 2-11, 37-39. As noted, Brown did not request a

       transcript of the August 1, 2019 hearing, and his argument implies that he

       discussed both the motion to amend concerning transfer to the appropriate

       facility and the proposed amended petition at that hearing. He appears to

       conflate the denial of his motion to amend with his proposed amended petition

       and seems to assert that the trial court should have granted his motion to

       amend and considered his proposed amended petition. The relief which Brown

       is seeking on appeal is not clear. As a result, Brown has failed to make a cogent

       argument and has waived this issue on appeal. A party seeking appellate

       review is required to present a cogent argument. See Indiana Appellate Rule

       46(A)(8)(a) (“The argument must contain the contentions of the appellant on

       the issues presented, supported by cogent reasoning.”); Smith v. State, 822

       N.E.2d 193, 202-03 (Ind. Ct. App. 2005) (noting that a party waives any issue

       raised on appeal where the party fails to develop a cogent argument or provide

       adequate citation to authority and portions of the record), trans. denied.


[17]   Waiver notwithstanding, we note that Indiana Trial Rule 15 generally allows

       for the liberal amendment of pleadings, that the trial court stated in its order

       denying habeas relief to Brown that it reaffirmed the order denying his motion

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 10 of 20
       to amend on the basis that the court “lacks jurisdiction to order the placement

       of a prisoner within the Indiana Department of Correction[,]” and that

       “[r]eassignment is the relief Brown wants to seek through the proffered

       amended petition.” Appellant’s App. Vol. 2 at 21. Brown does not explain what

       issue or claim his motion to amend was adding, deleting, or attempting to

       clarify, and he does not indicate how he was harmed by the denial of his

       motion to amend. Moreover, we are unable to discern what harm Brown

       suffered from the trial court’s denial of his motion to amend because the trial

       court ultimately addressed the merits of Brown’s claims.6 The trial court did

       not abuse its discretion when it denied Brown’s motion to amend.


                                     II.      Parole Revocation Hearing
[18]   Brown next argues that he was entitled to a hearing before his parole was

       revoked. The State maintains that the issues Brown raises concerning parole

       revocation are moot. “The long-standing rule in Indiana courts has been that a

       case is deemed moot when no effective relief can be rendered to the parties

       before the court.” Mosley v. State, 908 N.E.2d 599, 603 (Ind. 2009). When a

       court is not able to render effective relief to a party, the case is deemed moot

       and subject to dismissal. C.J. v. State, 74 N.E.3d 572, 575 (Ind. Ct. App. 2017),

       trans. denied. The Indiana Supreme Court has stated that “[o]nce ‘sentence has




       6
        To the extent Brown argues that he was harmed because of any failure on the part of the trial court to
       consider his proposed amended petition, we cannot say that Brown was harmed on that basis as the trial
       court considered the merits of his claims with respect to parole revocation, credit time, immediate release,
       and the effect of credit time on service of a sentence and release to parole. See Appellant’s App. Vol. 2 at 20-22.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020                        Page 11 of 20
       been served, the issue of the validity of the sentence is rendered moot.’” Lee v.

       State, 816 N.E.2d 35, 40 n.2 (Ind. 2004) (quoting Irwin v. State, 744 N.E.2d 565,

       568 (Ind. Ct. App. 2001)).


[19]   Here, although Brown does not specify in his brief which of his sentences was

       improperly revoked, we observe that the sole parole revocation at issue in this

       case was for sentences 1 through 5 on the OIS exhibit. Appellee’s App. Vol. 2 at

       15, 22. These sentences correspond to counts 4, 7, 8, 9, and 10 in Cause No.

       59353. Id. In concluding that any issues related to Brown’s parole revocation

       were moot, the trial court found as follows:


               5. The respondent has shown by the exhibits to the response filed
               August 10, 2018, that the sentences for which Brown was on
               parole do not affect his current incarceration. The sentences on
               which parole was “revoked” were discharged September 12,
               2015, and did not affect the start, running or conclusion of
               petitioner’s other sentences.


               ....


               7. The sentences under [Cause No. 25485] are concurrent with
               sentences under [Cause No. 59353], which ran later, so there is
               no effect on present custody and may be disregarded. Because
               the parole sentences did not delay the start of the current
               sentences, there is no effect on the current sentences.


               8. Under [Cause No. 59353], petitioner received four four-year
               sentences with 352 days of jail time credit, which he served July
               5, 2014, to July 4, 2016.


               ....
       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 12 of 20
                10. All issues relating to parole and parole revocation procedures
                are irrelevant to Brown’s current custody and are, therefore,
                moot. The same is true as to the issue about whether an offender
                may be on parole if he is also on probation. The answer to that
                question would not affect current custody and is not an issue for
                this habeas corpus case.


       Appellant’s App. Vol. II at 21-22. We acknowledge that parolees are entitled to a

       two-stage parole revocation procedure. See Grayson v. State, 58 N.E.3d 998,

       1001 (Ind. Ct. App. 2016) (describing the parole-revocation procedure).

       However, on the facts of this case, the sentences under Cause No. 59353, for

       which parole was revoked, were discharged on September 12, 2015 before the

       parole board’s notation concerning the revocation of parole. Id. at 25; Appellee’s

       App. Vol. 2 at 22. The sentences on which parole was revoked have been

       discharged and there is no effective relief that we can provide to Brown

       because, as previously noted, the revocation did not affect the start, running, or

       conclusion of his other sentences. The issue of parole revocation is moot.7


                                   III. Denial of Immediate Release
[20]   Brown also argues that the trial court should have treated his original petition

       as one for post-conviction relief because he was challenging the revocation of




       7
        We recognize that Indiana courts have long recognized the public-interest exception to the general rule on
       mootness, which may be invoked upon the confluence of three elements: (1) the issue involves a question of
       great public importance; (2) the factual situation precipitating the issue is likely to recur; and (3) the issue
       arises in a context which will continue to evade review. Jones v. State, 847 N.E.2d 190, 200 (Ind. Ct. App.
       2006), trans. denied. While it is true that parole revocations occur with some frequency, Brown does not
       establish that his claim is of great public interest or arises in a context likely to evade review.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020                      Page 13 of 20
       his parole and not requesting immediate relief from custody. At the same time,

       however, he asserts that he should have been released on February 26, 2020 as

       opposed to April 4, 2020, which, he maintains, affects his current custody.


[21]   A petition for writ of habeas corpus that challenges the revocation of parole but

       does not seek immediate release is construed as a petition for post-conviction

       relief because entitlement to immediate release is a requirement for habeas

       relief. Grayson, 58 N.E.3d at 1001. However, this court has clarified that when

       a prisoner challenges his parole revocation on the basis that at the time the

       petition to revoke was filed, he was not actually on parole, his petition should

       be construed as a petition for writ of habeas corpus. See Hale v. Butts, 88 N.E.3d

       211, 214 (Ind. Ct. App. 2017) (holding that because Hale was arguing that at

       the time the petition to revoke was filed, he had already been discharged from

       parole, his petition should have been classified as a petition for writ of habeas

       corpus); Hobbs v. Butts, 83 N.E.3d 1246, 1249 (Ind. Ct. App. 2017) (holding that

       Hobbs’s petition was appropriately captioned as one for habeas corpus because

       Hobbs was not challenging the validity of the revocation, and he was not

       arguing there was insufficient evidence or that his due process rights had been

       violated; instead he was arguing that his parole had already been discharged).


[22]   We note that the trial court’s order does not indicate that it was treating

       Brown’s request for habeas corpus as one for post-conviction relief. Appellant’s

       App. Vol. II at 20-22. The State observes that Brown referred to both his original

       petition and his proposed amended petition as petitions for habeas corpus. Id.

       at 11-19; Appellee’s App. Vol. 2 at 2-11. Even assuming there was any error in the

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 14 of 20
       trial court’s classification of Brown’s original petition, we note the trial court,

       which was in the county of incarceration, had jurisdiction to hear both a

       petition for writ of habeas corpus and a petition for post-conviction relief in this

       case. Because the trial court had jurisdiction to hear either petition, it does not

       matter how the trial court construed the petition in this case. See Ind. Code §

       34-25.5-2-2 (providing that petitions for writ of habeas corpus should be filed in

       the county of incarceration); Ind. Post-Conviction Rule 1(2) (providing that

       petitions for post-conviction relief not challenging the validity of the conviction

       or sentence, but lawfulness of parole revocation, should be filed in the county of

       incarceration). Additionally, the trial court’s order contained findings and

       conclusions, which are required in post-conviction relief cases. See Ind. Post-

       Conviction Rule 1(6) (requiring post-conviction courts to make findings and

       conclusions.) Thus, the trial court’s order was sufficient for either type of case,

       and we find no error on this basis.


[23]   With respect to whether Brown is entitled to immediate release, the trial court

       found as follows in its order denying relief to Brown:


               9. Under [Cause No. 3976], Brown was sentenced to five years
               with no jail time credit, to be served consecutively to [Cause No.
               59353] and [Cause No. 25485]. Therefore, he started serving that
               sentence on July 5, 2016, the day after the prison time on the
               other sentence was served. That crime and sentence are under
               the current criminal code and Brown has earned and will earn
               (assuming no disciplinary violation) good time in credit class B,
               earning one day of good time for each three days served. His
               sentence is 1,826 days so he will serve 1,370 days and [earn] 456
               days of good time, entitling him to release to parole on April 4,

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 15 of 20
               2020. Therefore, he is not entitled to his immediate release. The
               petition should be denied.


       Appellant’s App. Vol. II at 22. As noted above, the trial court also entered

       findings with respect to the issues related to the mootness of any prior parole

       revocation procedures. The record shows that Brown’s parole release date was

       April 4, 2020, and his discharge date for Cause No. 3976 is July 4, 2021.

       Appellee’s App. Vol. II at 23. The trial court correctly determined that Brown was

       not entitled to immediate release.


[24]   Without citation to the record or to any particular sentence, Brown also claims

       that his credit time was not correctly calculated and that he should have been

       released to parole on February 26, 2020 as opposed to April 4, 2020. He does

       not explain how specific dates in any of the sentences imposed under any of the

       cause numbers and for which he was incarcerated were incorrect, and he has

       not made a cogent argument that his credit time was incorrectly calculated. As

       a result, he has waived this issue on appeal.8 See Indiana Appellate Rule

       46(A)(8)(a); Smith, 822 N.E.2d at 202-03.




       8
        Waiver notwithstanding, Brown has not shown that his credit time was calculated incorrectly as the
       abstracts of judgment and sentencing orders provide specific calculations for the amount of credit time to
       which Brown was entitled, and the OIS exhibit provides parole release dates and the date for the discharge of
       Brown’s sentences. Appellee’s App. Vol. 2 at 22-37.

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020                   Page 16 of 20
                         IV. Good Time Credit and Parole Release
[25]   Finally, Brown asserts that the effect of good time credit on an inmate’s release

       to parole is unconstitutional and inconsistent because good time credit should

       diminish the fixed term of his sentence. In support, he cites Cottingham v. State,

       424 N.E.2d 105 (Ind. 1981), which addressed whether a 1977 legislative change

       awarding good time credit for presentence incarceration should be applied

       retroactively. The State maintains that the statutes relevant to good time and

       parole are lawful and consistent and that Brown is not entitled to the

       application of diminution of sentence laws which were repealed long before he

       committed his crimes.


[26]   Brown asserts, without citation to any particular constitutional provision, that

       the statutes relevant to good time and parole are unconstitutional. Therefore,

       he has waived any review of the constitutionality of those statutes for failure to

       make a cogent argument. See Indiana Appellate Rule 46(A)(8)(a); Smith, 822

       N.E.2d at 202-03.


[27]   Waiver notwithstanding, we observe that in Cottingham, the Indiana Supreme

       Court explained the effect of a 1977 legislative amendment concerning good

       time credit on the then recently repealed diminution of sentence statutes. 424

       N.E.2d at 106. The Cottingham court noted that the 1977 amendment intended

       to preserve the amount of good time each person had accumulated by October

       1, 1977 under the repealed statutes and provided as follows:




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 17 of 20
               Neither this act [Acts 1977, P.L. 340, s 149] nor Acts 1976, P. L.
               148 affects the amount of good time a person has earned under
               diminution of sentence statutes in effect before October 1, 1977.
               After September 30, 1977, a person imprisoned under statutes in
               effect before October 1, 1977, is entitled to diminution of his
               sentence according to the credit time class to which he is assigned
               by this SECTION, or to which he may be assigned under IC 35-
               50-6.


       Id. The court explained that “reclassification would not result in the

       diminishing of any good time credit” for individuals subject to the repealed

       statutes but also “would not result in any additional good time awarded to

       persons who were incarcerated prior to sentencing before October 1, 1977.” Id.


[28]   The State correctly observes that Brown misreads Cottingham. It notes that, in

       Dunn v. Jenkins, the Indiana Supreme Court explained how the repealed good

       time statute affected an inmate’s parole and discharge dates, stating that under

       the old system “inmates serving indeterminate terms were eligible to earn good

       time towards both their discharge and parole eligibility dates” and “[i]nmates

       serving determinate terms however were not eligible for parole and were

       credited with good time only towards their discharge date.” 268 Ind. 478, 486-

       87, 377 N.E.2d 868, 874 (Ind. 1978). The Court explained that the effect of

       serving a determinate or indeterminate sentence on an inmate’s parole and

       discharge dates under the old system did not apply to inmates sentenced under

       the recently added Indiana Code article 35-50. Id.


[29]   Brown was sentenced under Indiana Code article 35-50. He is not entitled to a

       diminution of his sentence under repealed laws that at one time were applied

       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 18 of 20
toward a reduction of the prisoner’s sentence and parole release date because

those laws do not apply to him. See Hannis v. Deuth, 816 N.E.2d 872, 876 (Ind.

Ct. App. 2004) (noting that “[o]ffenders sentenced for offenses under laws other

than Ind. Code §§ 35-50 would include those offenders sentenced before the

effective date of Ind. Code § 35-50,” which was added, effective October 1,

1977, by Acts 1976, Pub. L. No. 148, § 8.) Brown is subject to the current

system, in which good time credit operates to determine a prisoner’s eligibility

for release on parole but without a reduction or diminishment of the total

sentence. See Ind. Code § 35-50-6-1 (providing that release on parole occurs

“when a person imprisoned for a felony completes the person’s fixed term of

imprisonment, less the credit time the person has earned with respect to that

term” that a “person whose parole is revoked shall be imprisoned for all or part

of the remainder of the person’s fixed term” but may be reinstated by the parole

board to parole at any time after revocation.); Boyd v. Broglin, 519 N.E.2d 541,

543 (Ind. 1988) (explaining that the “statutes distinguish between those who

are discharged and those who are released on parole” the “intent is clear that

credit time is applied only toward the date of release on parole for felons and does not

diminish the fixed term” and that “[a] felon who has served his fixed term of

imprisonment less the credit time that he has earned with respect to that term is,

by operation of law, on parole and is not discharged until and unless the

Indiana Parole Board acts to discharge him.” (emphasis added.)) Hart v. State,

889 N.E.2d 1266, 1272 (Ind. Ct. App. 2008) (noting that the credit time statute

is applied to determine when an inmate is eligible for parole and that when an

inmate is released from the department of correction the inmate is released to
Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020     Page 19 of 20
       parole or probation). The operation of the statutes relevant to good time credit

       on an inmate’s parole release are lawful and consistent, and Brown is not

       entitled to relief from the application of those laws to his case.


[30]   Affirmed.


       Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MI-2684 | July 27, 2020   Page 20 of 20